In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Nassau County (Marks, J.), dated September 1, 2004, which, without a hearing, denied her application to modify a prior order of the same court (Koenig, J.), dated April 21, 2001, awarding custody of the subject child.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied, without a hearing, the mother’s application to modify a prior order of the same court (Koenig, J.), dated April 21, 2001, awarding custody of the subject child (see Matter of Carpenter v Whitaker, 5 AD3d 681 [2004]; Engeldrum v Engeldrum, 306 AD2d 242 [2003]; Matter of Johnson v Semple, 273 AD2d 311 [2000]; cf. Matter of Dow v Dow, 306 AD2d 529 [2003]; Granata v Granata, 289 AD2d 527 [2001]). The mother contends that her relocation to North Carolina was a change of circumstances warranting a hearing. However, while the present custody order provides that the parties shall have joint custody of the child, it states that the child shall reside with the father. Custody should be established on a long-term basis whenever possible (see Obey v Degling, 37 NY2d 768 [1975]) and the mother presented no evidence that the child’s best interests would be served by relocating with him to North Carolina (see Matter of Tropea v Tropea, 87 NY2d 727 [1996]). Adams, J.P., Luciano, Mastro and Lunn, JJ., concur.